UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT

                          _________________

                             No. 97-30292

                          _________________


          SERGIO E SANTOS, JR,


                                 Petitioner - Appellant,

          versus


          UNITED   STATES    DEPARTMENT   OF    JUSTICE;
          IMMIGRATION AND NATURALIZATION SERVICE; JOHN B
          Z CAPLINGER; R MORTON,


                                 Respondents - Appellees.



          Appeal from the United States District Court
              For the Western District of Louisiana
                           (96-CV-2214)

                           April 10, 1998

Before GARWOOD, DAVIS and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     AFFIRMED.     See 5TH CIR. R. 47.6; see also Gisbert v. U.S.

Attorney General, 998 F.2d 1437, 1441-44 (5th Cir.), modified, 997
F.2d 1122 (5th Cir. 1993).




     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.